OPINION
PER CURIAM.
Thomas James Wilkinson IV appeals the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief. He contends he pleaded guilty due to his plea counsel erroneously advising him he would be placed in a long-term drug treatment program and subsequently paroled.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).